DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated January 21, 202 was submitted on April 20, 2022.  Claim 1 and 11 were amended.  Claims 5, 9 and 10 have been canceled.  Claim 3 was previously canceled.  Claims 1, 2 and 4, 6-8 and 11-13 are currently pending.
Applicant's amendments to claims 1 and 11 have overcome the 35 U.S.C. §112(b) rejections of claims 1, 2, 4, 6-8 and 11-13 (¶¶ 7-11 of the Office Action).  These rejections have therefore been withdrawn.
Applicant's amendments to claim 1 have overcome the prior art rejections of claims 1, 2, 4, 7 and 8 (¶¶ 16-35 of the Office Action).  These rejections have therefore been withdrawn.
The obviousness-type double patenting rejection of claims 1, 2, 4,6-8 and 11-13 has been maintained as detailed below.  The rejection has been updated to reflect that copending application 16/381,932 over which the claims were rejected has now been issued as U.S. Patent No. 11,320,867 B2.
Applicant's amendment has necessitated a new grounds of rejection of claim 5 as detailed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 depends from claim 5 which has been canceled.  For purposes of examination, claim 6 is being construed as depending from claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-8 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 9-11 of U.S. Patent No. 11,320,867 B2 as evidenced by Khoury or, alternatively, over claims 1, 7 and 9-11 of U.S. Patent No. 11,320,867 B2 in view of Choi.
Claim 1 of the reference patent recites a glass protective film for covering an exterior display area of a portable device comprising a glass film member having an outer edge and a contour and a second adhesive layer adhering the glass film member to the exterior display of the portable device, the second adhesive having a composition and viscosity as recited in independent claims 1 and 11 and an adhesive enhancing pattern as recited in claims 1 and 11.  The claims of the reference application do not specifically disclose that the contour of the glass film member deviates from the contour of the exterior display to create a varying gap between the two wherein the second adhesive layer adheres the glass film member to the display by fluidly filling the varying gap as recited in claims 1 and 11.  As evidenced by Khoury, however, the contour of the curved edge of the glass film member would necessarily have a contour which deviates from that of the display (pg. 4 of Khoury).  Moreover, as indicated in the specification of the instant application, “due to a limitation on the manufacturing process, a curvature radius of curved area of the glass film member 110 and a curvature radius of the curved display area of the portable display 10 have different values within an available margin for each product, and thus the curvature, radius of the curved display area of the portable display 10 is different from the curvature radius of the curved area of the glass film member 110 applied thereto” ([0045] of the instant specification).  Additionally, Choi discloses a glass protective film configured for covering an exterior display area of a portable device (FIG. 2B, glass #50), the exterior display having a contour including a flat display area and a curved display area (FIG. 2B, panel module #40), the glass protective film comprising: a glass film member having an outer edge and a contour including a flat area portion corresponding to the flat area of the display and a curved area portion corresponding to the curved area of the display (FIG. 2B, glass #50) and an adhesive layer which adheres the glass film member to the exterior display area of the portable device (FIG. 2B of Choi, adhesive layer #51), wherein the contour of the glass film member deviates from the contour of the exterior display to create a varying gap between the two (FIG. 9, [0120]-[0121] of Choi).  According to Choi, providing the curved surface part of the glass with a different contour than the display to facilitate easy assembly of the display ([0121] of Choi).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the glass film member of the glass protective film assembly of the claims of the reference application with a contour which deviates from, the contour of the display to facilitate easy assembly of the display as taught by Choi ([0121] of Choi).
Regarding the dependent claims: claim 1 of the reference patent recites the adhesive enhancing patterns of claim 12; claim 9 of the reference patent recites the adhesive enhancing patterns of claims 6 and 13; and claims 7 and 10 of the reference patent recite the barrier layer of claims 7 and 8.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,320,867 B2 as evidenced by Khoury or in combination with Choi as applied to claim 1 above and further in view of Busman.
Busman discloses an adhesive comprising a UV polymerizable oligomer as recited in claim 2 and an adhesive having a composition as recited in claim 4 which has superior adhesion and stress absorption properties ([0029] of Busman).  Busman therefore provides motivation to use such adhesives in the glass protective film assembly of the claims of the reference application (See analysis of claims 2 and 4 in the previous Office Action).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746